                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AHMED F. GAD                                  :
                                              :
       v.                                     :       CIVIL ACTION NO. 19-5933
                                              :
THE DISTRICT ATTORNEY OF                      :
THE COUNTY OF NORTHAMPTON,                    :
ET AL.                                        :

                                             ORDER

       This 9th day of July, 2021, upon careful and independent consideration of the petition for

a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254, review of the Report and

Recommendation of United States Magistrate Judge Lynne A. Sitarski, and consideration of

Petitioner’s arguments in his objection to the R&R (ECF 19) and his document styled as a petition

to present evidence (ECF 22), it is hereby ORDERED that:


   1. The Petition to Present Evidence is DENIED, and the Report and Recommendation is
      APPROVED and ADOPTED.

   2. The petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is DENIED.

   3. There is no basis for a certificate of appealability.



                                                                /s/ Gerald Austin McHugh
                                                              United States District Judge
